— In a matrimonial action in which the parties were previously divorced and an action to impose a constructive trust on real property, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Beisner, J.), dated February 10, 1987, which denied their motion pursuant to CPLR 5015 (a) (3) to vacate so much of a resettled judgment of divorce entered September 5, 1986 as denied equitable distribution of the real property.
*671Ordered that the judgment is affirmed, with one bill of costs.
The type of misconduct alleged by the plaintiffs to have occurred constitutes extrinsic fraud and does not trigger the exercise of the court’s power pursuant to CPLR 5015 (a) (3) to vacate orders and judgments obtained by fraud, misrepresentation, or misconduct (see, Matter of Lockett v Juviler, 65 NY2d 182; Averill v Averill, 129 AD2d 603). Thompson, J. P., Kunzeman, Spatt and Balletta, JJ., concur.